     Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 1 of 34



                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

UNITED STATES OF AMERICA                   §
                                           §
v.                                         §   CRIMINAL NO. 4:04-cr-00025
                                           §
RICHARD A. CAUSEY,                         §
JEFFREY K. SKILLING, &                     §
KENNETH L. LAY,                            §
                                           §
DEFENDANTS                                 §

              GOVERNMENT’S RESPONSE TO APPLICATION
              FOR PUBLIC ACCESS TO SEALED MATERIALS

       The United States, by and through its attorney, the Acting Chief of the Fraud

Section of the Criminal Division of the United States Department of Justice, hereby

respectfully submits this response to the Application for Public Access to Certain

Sealed and/or Redacted Court Records. As set forth more fully below, because

certain of these documents were publicly filed in related court proceedings, counsel

for the Applicant Margot Cleveland has agreed to withdraw the request for access to

those materials. As to the remaining documents requested by the Applicant, the

Government has reviewed the sealed filings and, in light of the fact that the issues

discussed therein have been made a part of the public record in this and related

proceedings, the Government agrees that these additional materials can be unsealed

in this case, subject to certain limited redactions in order to protect material covered

by Federal Rule of Criminal Procedure 6(e). Should the Court agree with the
   Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 2 of 34



Government’s position, the Government will promptly make the necessary

redactions and provide the Court with redacted copies to be made available on the

public docket.

                                INTRODUCTION

      On November 8, 2018, freelance journalist Margot Cleveland (“Applicant”),

filed an Application for Public Access to Certain Sealed and/or Redacted Court

Records (“the Application”) with the Clerk’s office of the United States District

Court for the Southern District of Texas. See Dkt. 1352, 1353. Although the

Application was styled as a miscellaneous action, it was directed to this Court and

electronically filed on the docket in the above-captioned case because the sealed and

redacted documents identified in the Application relate to this closed criminal

prosecution.

      In order to allow the Government to adequately respond to the Application,

on November 23, 2018, the Government filed a motion with the Court seeking access

to the sealed and unredacted documents identified in the Application, as well as

access to certain additional sealed documents filed in the above-captioned case

which appear to pertain to the same subject matter as the sealed documents sought

by the Applicant. See Dkt. 1356. On December 12, 2018, this Court granted the

Government’s motion for access in part, allowing the Government access to all but

one of the documents requested, Docket Entry 441. See Dkt. 1361.


                                         2
    Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 3 of 34



        Following its receipt of the documents from this Court 1, the Government has

conducted its own review of the documents and related exhibits and has conferred

with counsel for the Applicant, as well as counsel for the parties who initially

requested that the materials at issue be filed under seal, including counsel for the

three original criminal defendants in this prosecution, as well as counsel for four

third-party movants who intervened in this case in connection with the motion and

evidentiary hearing related to the sealed filings. The Government now files this

response.

                                FACTUAL BACKGROUND 2

        The Application requests access to certain sealed pleadings filed within a

discrete time frame during the pretrial proceedings in this case. As explained in

greater detail below, those pleadings relate to allegations made by the defendants

that the Government committed misconduct by interfering with their ability to

prepare a defense.

        As the Court is aware, Defendants Causey, Skilling, and Lay were indicted by

a grand jury sitting in the Southern District of Texas on multiple charges in


1
  The Government wishes to express its appreciation to this Court’s Case Manager for his
assistance in identifying and locating the documents at issue and providing those documents to the
Government.
2
 The facts set forth in this section have all been extensively discussed in the publicly-available
briefs filed in Defendant Skilling’s appeal, as well as in the Fifth Circuit’s first opinion in this case.
See United States v. Skilling, 554 F.3d 529 (5th Cir. 2009), aff’d in part, vacated in part and
remanded, 561 U.S. 358 (2010).

                                                    3
   Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 4 of 34



connection with a scheme to deceive Enron Corporation’s shareholders, employees,

and the investing public about Enron’s financial condition and performance. As part

of the pretrial proceedings in this case, on May 27, 2005, at the request of Defendant

Skilling, Dkt. 345, this Court issued an order stating as follows: “Should a witness

decide to provide information or assistance to the defense, the government will not

view the witness’s decision to cooperate with defense counsel as any lack of

cooperation with the government, and the government will not use such cooperation

as a basis for decisions regarding prosecution.” Dkt. 351. The defendants then sent

this order to 138 potential witnesses with a request that the witnesses meet with

defense counsel. On September 1, 2005, the defendants moved to dismiss the

indictment, alleging, among other things, that the Government had improperly

interfered with their access to witnesses. Dkt. 440, 456. Among other allegations,

the defendants asserted that Andrew Weissmann, then-director of the Enron Task

Force, committed misconduct by sending an email to William D. Dolan, III, an

attorney for government witness Ken Rice, informing Dolan that another of Rice’s

attorneys, Dan Cogdell, was communicating with Skilling’s attorneys. In the email,

Weissman suggested that if Cogdell was acting against Rice’s interest, Rice should

“get[ ] rid of him.” Dkt. 440 at 10-11.

      In support of the motion, the defendants filed sealed declarations from five of

their own attorneys repeating allegations from third parties that Government


                                          4
   Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 5 of 34



attorneys and investigators had discouraged witnesses from cooperating with

defendants or interfered with their access to witnesses. On September 6, 2005, the

Government filed a motion to unseal those declarations. Dkt. 459. The Government

first noted that it did not appear that the Court had granted a motion by the defendants

to keep the declarations under seal. Id. at 1 n.1. The Government then argued that

allowing the declarations to remain under seal “would be misleading to the public

and prejudicial to the government” because it would allow the defendants

“to publicize their inflammatory motion while permitting them to shield their

‘evidentiary support’ from scrutiny.” Id. at 3. The Government asked that the Court

unseal the declarations and stated that “[t]he government [had] made limited

redactions to the[] affidavits, which [were] submitted separately to the Court and

defense counsel.” Id. at 3 n.3 Although the record does not reflect that the Court

ruled upon the Government’s motion to unseal or ordered that the declarations be

filed with the Government’s proposed redactions, redacted versions of the

defendants’ joint motion and the accompanying declaration of defense expert

witness Michael Tigar were filed on the public docket. Dkt. 456 and 457.

      In an effort to avoid “satellite litigation” over the allegations in the defendants’

motion, this Court proposed a procedure to ensure that potential witnesses made the

decision whether to cooperate with defendants without any fear of retaliation by the

Government. Accordingly, on September 14, 2005, this Court sent letters to 38


                                           5
   Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 6 of 34



persons who, the defendants alleged, refused to speak with defense counsel because

of fear of Government retaliation or had failed to respond to prior requests from

defense counsel. The letters informed potential witnesses that (1) witnesses do not

need the Government’s consent to meet with defense counsel and need not inform

the Government of any meeting with defense counsel; (2) to the extent that

Government consent is required by a potential witness’s plea agreement, the

Government has given its consent; (3) witnesses are free to discuss whatever they

wish with defense counsel, regardless of any agreement with the Government and

without fear of government retaliation; and (4) witnesses are free to testify on

defendant’s behalf at trial. In the letter, the Court offered to meet with any potential

witness “to address any concerns about speaking to defense counsel.” The Court

also attached its May 27, 2005 Order to the letter, and it directed each potential

witness personally to inform the Court in writing whether he or she wished to meet

with defense counsel. In response, no recipient asked to discuss the matter with the

Court, and only one of the 38 witnesses informed the court that he would meet with

defense counsel.

      After this Court had received the potential witnesses’ responses, the

Government filed its opposition to the defendants’ motion to dismiss. Dkt. 491, 493.

As the defendants had done, the Government filed one copy of the response under

seal, and a second copy on the public docket with certain information redacted. The


                                           6
   Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 7 of 34



Government’s response disputed the defendants’ allegations that the Government

had interfered with potential witnesses. The Government submitted declarations or

letters from several individuals alleged to have been targets of government

interference; in those declarations and letters attorneys for the potential witnesses

denied that they had made the statements that defendants attributed to them. The

declarations in support of the Government’s opposition were filed under seal as

attachments to the unredacted version of the Government’s response.

      On November 18, 2005, the Court ruled that the defendants’ motion raised an

issue of fact with regard to only two of its allegations: (1) that Wendell Odom, an

attorney for former Enron employee Michael Andersen, told Lay’s counsel that an

FBI agent told Anderson and Odom, “You don’t want to talk to [the attorneys for

Skilling and Lay]. They are bad news.” (2) that Robert Sussman, an attorney who

represented three potential witnesses, “responded orally” to an unidentified member

of the defense team “that he might field questions from the defense, but he would

not let his clients meet with [defense counsel] for fear the Enron Task Force will ask

if they met with us.”

      On December 1, 2005, the court held a hearing at which Odom and Sussman

testified. Sussman testified that no Enron Task Force prosecutor ever explicitly or

implicitly told him that he should not meet with defense counsel and that the

Government had never done or said anything to lead him to conclude that he could


                                          7
    Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 8 of 34



not meet with defense counsel or share information concerning the case. Dkt. 591 at

23. Sussman noted that in 31 years as a defense lawyer, he had “rarely” allowed a

cooperating witness to meet with defense counsel and that while representing

cooperating witnesses he did not share information he received from the

Government with defendants. Id. at 25-27. Sussman also stated, “I talked to my

clients and I knew . . . that they didn’t want to talk to defense counsel,” and that the

advice he had given his three clients in this case was no different than the advice he

had given the 150 to 200 other cooperators he had represented. Id. at 34, 36. Odom,

who had represented four clients in the Enron investigation, testified that during a

meeting between one of his clients and the government, an FBI agent said

“something to the effect of, ‘Those are bad guys’ or ‘you want to stay away from

those guys,” but that Odom did not know if the agent was referring to the defendants

or the defendants’ lawyers. Id. at 43.3 The Court heard the remainder of Odom’s

testimony during a sealed bench conference.

       After hearing the attorneys’ testimony, the Court found that defendants had

not shown by a preponderance of the evidence that the Government had substantially

interfered with defense counsel’s ability to interview the attorneys’ clients. Id. at

39, 49. The Court subsequently issued a written opinion denying defendants’ motion



3
 The agent submitted a declaration in support of the Government’s opposition to defendants’
motion to dismiss denying that she had made that comment. Dkt. 491, Ex. 15.
                                            8
    Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 9 of 34



to dismiss. Dkt. 628. The Court noted that defendants’ claims that the Government

pressured witnesses not to talk to defendants’ attorneys relied “primarily on

affidavits from their own attorneys about conversations they had with counsel for a

number of potential witnesses.” Id. at 2-3. After considering “all of the evidence,”

the court denied the motion for two reasons. Id. at 4. First, the Court concluded that

“there is no credible evidence to support defendants’ allegations that the government

has substantially interfered with witnesses’ decisions not to meet with defense

counsel.” Id. at 4. Second, the Court held, “to the extent any of the attorneys for

potential witnesses had concerns about government retribution if their clients

discussed the case with defense counsel, the court has sought to address those

concerns” through its order of May 27, 2005, and the letter it sent to 38 potential

witnesses on September 14, 2005. Id. at 4-5.

       The case proceeded to trial. 4 On May 25, 2006, after 60 days of trial, the jury

found Defendant Skilling guilty of one count of conspiracy, 12 counts of securities

fraud, five counts of making false statements in management representation letters

to auditors, and one count of insider trading. The jury acquitted Defendant Skilling




4
  On December 28, 2005, subsequent to this Court’s denial of the motion to dismiss for
prosecutorial misconduct, but prior to trial, Defendant Causey pleaded guilty to one count of
securities fraud pursuant to a plea agreement and was sentenced to 66 months’ imprisonment. DE
603, 604, 1181. He was released from custody on October 14, 2011.

                                              9
    Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 10 of 34



on nine counts of insider trading. Dkt. 1016. The jury also convicted Defendant Lay

on all counts against him. 5

       Defendant Skilling appealed his conviction to the Fifth Circuit. Although

Defendant Skilling raised a number of arguments on appeal, including that the

Government’s prosecution rested on “an invalid theory of ‘honest-services fraud,’”

Skilling, 554 F.3d at 542, relevant here, Skilling renewed his prosecutorial

misconduct claim, arguing that the Government “violated his Sixth Amendment

right to present witnesses on his behalf and infringed on his Fifth Amendment right

to be free from governmental interference when preparing his defense.” Id. at 565.

The Fifth Circuit rejected these claims, concluded that this Court did not clearly err

when it found that Defendant Skilling had “not demonstrate[d] substantial

interference with any witness’s choice to testify” and held that the Court’s letter to

the potential witnesses mitigated any possible prejudice. Id. Specifically with

respect to the claims addressed at the evidentiary hearing, the Fifth Circuit affirmed

this Court’s conclusion that the Government “had not substantially interfered with

Skilling’s ability to interview” either Sussman’s or Odom’s clients. Id. at 569.

       The Fifth Circuit also rejected Defendant Skilling’s claim that Weissmann

committed misconduct by sending the email to counsel for witness Rice. Id. at 572.

5
 On July 5, 2006, Defendant Lay passed away while awaiting sentencing. On October 17, 2006,
this Court granted the motion of Mr. Lay’s estate and vacated his conviction and dismissed the
indictment. DE 1126.

                                             10
  Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 11 of 34



The Fifth Circuit explained that the Government had argued that Weissmann had

“sent the email because of a potential conflict of interest between Cogdell and Rice,

given that Cogdell represented a number of Enron-related defendants with arguably

divergent interests.” Id. In addition, the Fifth Circuit noted that another of Rice’s

attorneys filed a declaration with the district court stating that the email played no

part in Rice’s decision not to meet with Skilling. Id. The court of appeals held that,

in light of the attorney’s declaration, it could not conclude “that the email was an

improper threat” and “[e]ven if it was in fact a threat, it was sufficiently ambiguous

that we cannot say confidently that its real purpose was intimidation as opposed to

something more benign.”       Id.   In sum, with respect to Defendant Skilling’s

allegations of prosecutorial misconduct, the Fifth Circuit concluded that this Court

“did not clearly err in finding that Skilling failed to show that any governmental

misconduct interfered substantially with his ability to communicate with potential

witnesses or otherwise to present his defense.” Id. at 574.

      Defendant Skilling sought certiorari review with the Supreme Court as to the

scope of the federal “honest services” fraud statute, 18 U.S.C. § 1346, and the

question of whether pretrial publicity and community prejudice prevented him from

obtaining a fair trial. See Skilling v. United States, 561 U.S. 358, 367 (2010). He

did not seek review of the Fifth Circuit’s decision on the prosecutorial misconduct

issue. The Supreme Court granted certiorari and affirmed the Fifth Circuit as to the


                                         11
   Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 12 of 34



pretrial publicity issue, but reversed as to the honest services issue, concluding that

§ 1346 covers only bribery and kickback schemes. Id. at 368. Following remand

from the Fifth Circuit, the Government and Defendant Skilling entered into a

sentencing agreement, Dkt. 1316, which this Court accepted at Defendant Skilling’s

resentencing on June 21, 2013, when it sentenced Defendant Skilling to a total of

168 months’ imprisonment. According to the Bureau of Prisons, Defendant Skilling

has an anticipated release date of February 21, 2019.

                               LEGAL STANDARD

      As the Applicant correctly observes, “[c]ourts have recognized that the public

has a common law right to inspect and copy judicial records” SEC v. Van

Waeyenberghe, 990 F.2d 845, 848 (5th Cir. 1993); see generally Nixon v. Warner

Commc’ns, Inc., 435 U.S. 589, 597-99 (1978). This right, however, is not absolute,

id., and a district court’s “discretion to seal the record of judicial proceedings is to

be exercised charily,” Fed. Sav. & Loan Ins. Corp. v. Blain, 808 F.2d 395, 399 (5th

Cir. 1987). “In exercising its discretion to seal judicial records, [a] court must

balance the public’s common law right of access against the interests favoring

nondisclosure.” Van Waeyenberghe, 990 F.2d at 848.

      One such countervailing interest weighing against unfettered access to judicial

records is “the importance of the secrecy requirements imposed upon grand jury

proceedings.” In re Grand Jury Investigation, 610 F.2d 202, 213 (5th Cir. 1980). It


                                          12
   Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 13 of 34



is well settled that “there is no First Amendment right of access to grand jury

proceedings.” In re Motions of Dow Jones & Co., 142 F.3d 496, 499-500 (D.C. Cir.

1998) (“The press is not entitled, by the Constitution or by rule, to information about

‘matters occurring before the grand jury.’”). Indeed, “[u]nlike typical judicial

proceedings, grand jury proceedings and related matters operate under a strong

presumption of secrecy.” In re Sealed Case, 199 F.3d 522, 526 (D.C. Cir. 2000).

      Federal Rule of Criminal Procedure 6(e) prohibits the disclosure of any

information that would reveal “matters occurring before the grand jury or grand-jury

matters.” FED. R. CRIM. P. 6(e). Although the rule does not cover all information

developed during the course of a grand jury investigation, courts have recognized

that the term “matters occurring before the grand jury” encompasses information

that would tend to reveal “what transpired before the grand jury,” In re Grand Jury

Investigation, 610 F.2d at 216, the strategy or direction of the investigation, see, e.g.,

In re Grand Jury Subpoena, Judith Miller, 438 F.3d 1138, 1140 (D.C. Cir. 2006), or

the nature of the evidence produced to the grand jury, United States v. Stanford, 589

F.2d 285, 291 n.6 (7th Cir. 1978). It is well established that the identities of targets

of a grand jury’s investigation are “matters occurring before a grand jury” and

subject to Rule 6(e)’s secrecy requirement. See, e.g., United States v. Procter &

Gamble Co., 356 U.S. 677, 681-82 (1958); In re Grand Jury Investigation, 610 F.2d

at 213; see also Douglas Oil Co. v. Petrol Stops NW, 441 U.S. 211, 218 n.8 (1979)


                                           13
    Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 14 of 34



(“One of the several interests promoted by grand jury secrecy is the protection of the

innocent accused from disclosure of the accusations made against him before the

grand jury.”); United States v. Eisenberg, 711 F.2d 959, 961 (11th Cir. 1983)

(“[S]ecrecy prevents disclosures to persons who may be interested in the

investigation if the facts are known or might attempt to escape if they have reason

to believe certain indictments will issue.”). The same is true with respect to the

identity of subjects of the grand jury. See Impounded, 277 F.3d 407, 411 (3d Cir.

2002) (“Among the interests protected by grand jury secrecy is the privacy interest

of an investigation's subjects.”). Thus, to the extent a court filing, such as a brief,

identifies a subject or target of the grand jury’s investigation, or other matters

“occurring before the grand jury,” Rule 6(e)’s secrecy provisions are implicated and

sealing may be appropriate to prevent public disclosure. See Standley v. Dep’t of

Justice, 835 F.2d 216, 218 (9th Cir. 1987) (“Secrecy concerning matters occurring

before the grand jury extends . . . file memoranda summarizing grand jury

testimony.”). 6

       The grand jury secrecy rule, however, “does not apply to documents which

are already a part of the public record.” United States v. Sutton, 795 F.2d 1040, 1050

(Temp. Emer. Ct. App. 1986); see also Sisk v. Comm’r, 791 F.2d 58, 60 (6th Cir.


6
  The Supreme Court had held that the interest in grand jury secrecy continues even after the grand
jury is dissolved. See Douglas Oil, 441 U.S. at 222 (“[T]he interests in grand jury secrecy,
although reduced, are not eliminated merely because the grand jury has ended its activities.”).
                                                14
   Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 15 of 34



1986) (“Evidence presented at a criminal trial is not protected by the guarantees of

secrecy surrounding a grand jury investigation, but are matters of public record.”).

As one court of appeals has recognized, once grand jury information is “announced

to the world,” it loses “its secret characteristic, an aspect that [cannot] be restored by

the issuance of an injunction.” In re Charlotte Observer, 921 F.2d 47, 50 (4th Cir.

1990) (reasoning that once disclosure of information was made in open court, ‘the

cat [was] out of the bag’”); see also Virginia Dep’t of State Police v. Washington

Post, 386 F.3d 567, 579 (4th Cir. 2004) (interest in protecting integrity of ongoing

investigation did not overcome right of access when “information ha[d] already

become a matter of public knowledge”).

      In addition to concerns of grand jury secrecy, courts have held that the right

of access must also be balanced against “[t]he privacy interests of innocent third

parties.” United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995); see also

Warner Commc’ns, 435 U.S. at 598 (noting that “the common-law right of

inspection has bowed before the power of a court to insure that its records are not

‘used to gratify private spite or promote public scandal’” and that “courts have

refused to permit their files to serve as reservoirs of libelous statements for press

consumption”). “Thus, whether [a party’s] right of access is grounded on the First

Amendment right of access to judicial proceedings or on the common law right of

access to judicial documents, privacy rights may outweigh the public’s interest in


                                           15
   Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 16 of 34



disclosure.”   United States v. Smith, 776 F.2d 1104, 1113-15 (3d Cir. 1985)

(upholding a district court’s decision to seal the identities of parties named in a bill

of particulars and denying public access to the list).

      In a criminal proceeding, such privacy concerns often come into play in the

context of identifying unindicted co-conspirators. Although the Fifth Circuit has

“never recognized a general right not to be implicated as a possible coconspirator in

another’s criminal case,” United States v. Holy Land Found. For Relief & Dev., 624

F.3d 685, 691 (5th Cir. 2010), it has held that a grand jury “exceed[s] its power and

authority” by “accus[ing] a named private person of crime by means of an indictment

which does not make him a defendant.” United States v. Briggs, 514 F.2d 794, 796

(5th Cir. 1975); see also In re Smith, 656 F.2d 1101, 1106 (5th Cir. Unit A 1981). It

is for these reasons that the Department of Justice’s Justice Manual counsels that

“[i]n the absence of some significant justification, federal prosecutors generally

should not identify unindicted co-conspirators in conspiracy indictments.” U.S.

DEP’T OF JUSTICE, JUSTICE MANUAL § 9-11.130 (2018). A separate provision of the

Justice Manual similarly provides as follows:

      In all public filings and proceedings, federal prosecutors should remain
      sensitive to the privacy and reputation interests of uncharged third-
      parties. In the context of public plea and sentencing proceedings, this
      means that, in the absence of some significant justification, it is not
      appropriate to identify (either by name or unnecessarily-specific
      description), or cause a defendant to identify, a third-party wrongdoer
      unless that party has been officially charged with the misconduct at
      issue. . . . With respect to bills of particulars that identify unindicted co-
                                           16
    Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 17 of 34



       conspirators, prosecutors generally should seek leave to file such
       documents under seal.

Id. § 9-27.760 (2018); see also Holy Land, 624 F.3d at 691 (holding that the

Government erred by not filing a list of “Unindicted Co-Conspirators and/or Joint

Venturers” under seal because the list was simply an “untested allegation of the

Government, made in anticipation of a possible evidentiary dispute that never came

to pass”).

       However, just as is the case with respect to grand jury information, once an

individual’s status as an unindicted co-conspirator becomes a matter of public

record, either through testimony at trial or otherwise, the privacy concerns discussed

above are diminished. See, e.g., United States v. Loughner, 769 F. Supp. 2d 1188,

1196 (D. Ariz. 2011) (“With the bulk of the information already in the public

domain, and no legitimate risk to privacy or reputation at stake, unsealing the

warrants now is unlikely to cause irreparable harm to anyone.”). Thus, in such cases,

when an individual’s status as a co-conspirator has become publicly disclosed,

sealing may no longer be appropriate.

       In Douglas Oil, the Supreme Court outlined the process whereby a court

should evaluate whether a party is entitled to documents which reflect “matters

occurring before the grand jury.” Douglas Oil, 441 U.S. at 223. 7 The Court


7
  Although the precise issue before the Court in Douglas Oil concerned the disclosure of
transcripts of a grand jury proceeding, which are not requested by the instant Application, the
                                              17
    Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 18 of 34



explained that “disclosure is appropriate only in those cases where the need for it

outweighs the public interest in secrecy, and that the burden of demonstrating this

balance rests upon the private party seeking disclosure.” And, “as the considerations

justifying secrecy become less relevant, a party asserting a need for grand jury

[material] will have a lesser burden in showing justification.” Id. The Supreme

Court further noted that a court considering disclosure must “weigh carefully the

competing interests in light of the relevant circumstances and the [legal] standards.”

Id. Moreover, “if disclosure is ordered, [a] court may include protective limitations

on the use of the disclosed material.” Id. Finally, the Supreme Court stated that, in

evaluating whether disclosure is warranted, a district court enjoys substantial

discretion. Id.8




Government submits that the same analysis should apply when evaluating whether to unseal
documents that might contain information protected by Rule 6(e), including the identities of
subjects or targets of the grand jury’s investigation.
8
  The Fifth Circuit has also noted that the common law right of access to judicial records and
documents can be overcome by a criminal defendant’s “right to a fair trial before an impartial
jury.” Belo Broad. Corp. v. Clark, 654 F.2d 423, 431 (5th Cir. Unit A 1981). To the extent that
such a right warranted the sealing of any of the documents at issue before the defendants’ trial in
this case, it no longer controls in light of the fact that this prosecution has long since concluded.

                                                 18
    Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 19 of 34



                                          ANALYSIS

       A.      Docket Entry No. 440: Joint Sealed Motion 9

       As disclosed in various court filings, the document identified as the “Joint

Sealed Motion” filed as Docket Entry No. 440 is the Defendants’ Joint Motion to

Dismiss, or for Alternative Relief, Based on Prosecutorial Misconduct. Defendant

Skilling filed a copy of this motion, together with the accompanying memorandum

in support and proposed orders, in its entirety in unredacted form, with the United

States Court of Appeals for the Fifth Circuit in support of his motion for bail pending

appeal. See Appendix of Exhibits filed by Appellant Jeffrey K. Skilling in Support

of Motion for Bail Pending Appeal (Exhibits 34-35), United States v. Jeffrey

Skilling, No. 06-20885 (5th Cir. Nov. 20, 2006).

       The Government has notified counsel for the Applicant that Docket Entry No.

440 is publicly available and where it could located and that, in light the publicly-

available nature of this material, the Government considered this request to be moot.




9
  The Application describes its request with respect to Docket Entry No. 440 as seeking access to
the “Joint Motion to Dismiss, including all declarations and exhibits.” Docket Entry No. 440
contains only the sealed Joint Motion to Dismiss, or for Alternative Relief, Based on Prosecutorial
Misconduct as well as the accompanying memorandum in support and proposed orders. Each of
the declarations and exhibits in support of the motion were separately filed on the docket as Docket
Entry Nos. 444-454. The Government construes the Application as requesting access to each of
these supporting documents. Because the analysis as to whether unsealing is appropriate differs
slightly with respect to each of these documents, for the Court’s convenience, the Government
separately discusses each document below.

                                                19
  Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 20 of 34



Counsel for the Applicant has authorized the Government to represent to this Court

that the Applicant withdraws her request for access to Docket Entry No. 440.

             1.     Docket Entry No. 441: Sealed Document

      This document was filed contemporaneously with the Defendants’ Joint

Motion to Dismiss. Although the Government sought access to this document in

connection with its evaluation of the Application, see Dkt. 1356, this Court denied

that request, see Dkt. 1361. Accordingly, the Government takes no position on

whether the Applicant should be granted access to this document, and defers to the

Court’s review and conclusion as to whether disclosure is appropriate.

             2.     Docket Entry No. 444: Sealed Document

      As disclosed in various court filings, the document identified as the “Sealed

Document” filed as Docket Entry No. 444 is the declaration of defense expert

witness Michael Tigar.      Consistent with the position it took earlier in these

proceedings, the Government is of the opinion that this declaration should be

unsealed. Should the Court have access to the redacted version of this document

previously provided by the Government to the Court, the Government does not

object to the public filing of that version. In the event that the Court no longer has

access to that previously-provided version, the Government has reviewed this

declaration and has concluded that the matters discussed therein are part of the public

record in this case and there does not appear to be a need to redact any information


                                          20
  Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 21 of 34



from this filing. Accordingly, the Government does not object to the unsealing of

Docket Entry No. 444.

             3.    Docket Entry No. 445: Sealed Document

      Consistent with the position it took earlier in these proceedings, the

Government is of the opinion that the declaration filed as Docket Entry No. 445

should be unsealed. Should the Court have access to the redacted version of this

document previously provided by the Government to the Court, the Government

does not object to the public filing of that version. In the event that the Court no

longer has access to that previously-provided version, the Government has reviewed

this declaration and has concluded that the matters discussed therein are part of the

public record in this case and there does not appear to be a need to redact any

information from this filing. Accordingly, the Government does not object to the

unsealing of Docket Entry No. 445.

             4.    Docket Entry No. 446: Sealed Document

      Consistent with the position it took earlier in these proceedings, the

Government is of the opinion that the declaration filed as Docket Entry No. 446

should be unsealed. Should the Court have access to the redacted version of this

document previously provided by the Government to the Court, the Government

does not object to the public filing of that version. In the event that the Court no

longer has access to that previously-provided version, the Government has reviewed


                                         21
  Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 22 of 34



this declaration and has concluded that the matters discussed therein are part of the

public record in this case and there does not appear to be a need to redact any

information from this filing. Accordingly, the Government does not object to the

unsealing of Docket Entry No. 446.

             5.    Docket Entry No. 447: Sealed Document

      Consistent with the position it took earlier in these proceedings, the

Government is of the opinion that the declaration filed as Docket Entry No. 447

should be unsealed with limited redactions. Should the Court have access to the

redacted version of this document previously provided by the Government to the

Court, the Government does not object to the public filing of that version. In the

event that the Court no longer has access to that previously-provided version, the

Government has reviewed this declaration and has concluded that there are limited

references in the document to information protected by Rule 6(e). Accordingly,

should the Court agree that this document may be unsealed, the Government requests

that it be given the opportunity to provide the Court with a redacted version of this

document “to omit details within the scope of Rule 6(e)(2).” In re Krynicki, 983

F.2d 74, 76 (7th Cir. 1992).

             6.    Docket Entry No. 448: Sealed Document

      Consistent with the position it took earlier in these proceedings, the

Government is of the opinion that the declaration filed as Docket Entry No. 448


                                         22
  Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 23 of 34



should be unsealed. Should the Court have access to the redacted version of this

document previously provided by the Government to the Court, the Government

does not object to the public filing of that version. In the event that the Court no

longer has access to that previously-provided version, the Government has reviewed

this declaration and has concluded that the matters discussed therein are part of the

public record in this case and there does not appear to be a need to redact any

information from this filing. Accordingly, the Government does not object to the

unsealing of Docket Entry No. 448.

             7.    Docket Entry No. 449: Sealed Document

      Consistent with the position it took earlier in these proceedings, the

Government is of the opinion that the declaration filed as Docket Entry No. 449

should be unsealed with limited redactions. Should the Court have access to the

redacted version of this document previously provided by the Government to the

Court, the Government does not object to the public filing of that version. In the

event that the Court no longer has access to that previously-provided version, the

Government has reviewed this declaration and has concluded that there are limited

references in the document to information protected by Rule 6(e). Accordingly,

should the Court agree that this document may be unsealed, the Government requests

that it be given the opportunity to provide the Court with a redacted version of this




                                         23
  Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 24 of 34



document “to omit details within the scope of Rule 6(e)(2).” In re Krynicki, 983

F.2d at 76.

              8.   Docket Entry Nos. 450 and 451: Sealed Documents

      Consistent with the position it took earlier in these proceedings, the

Government is of the opinion that the declaration filed as Docket Entry No. 450, and

the supporting exhibits to the declaration filed as Docket Entry No. 451, should be

unsealed with limited redactions. Should the Court have access to the redacted

version of the declaration previously provided by the Government to the Court, the

Government does not object to the public filing of that version. In the event that the

Court no longer has access to that previously-provided version, the Government has

reviewed this declaration and has concluded that there are limited references in the

document to information protected by Rule 6(e). In addition, although several of the

exhibits to the declaration appear to be publicly available, the Government would

like the opportunity to make limited redactions where necessary. Accordingly,

should the Court agree that these documents may be unsealed, the Government

requests that it be given the opportunity to provide the Court with redacted versions

of both the declaration filed as Docket Entry No. 450, as well as the supporting

exhibits to the declaration filed as Docket Entry No. 451, “to omit details within the

scope of Rule 6(e)(2).” In re Krynicki, 983 F.2d at 76.




                                         24
  Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 25 of 34



             9.    Docket Entry Nos. 452, 453, & 454: Sealed Documents

      Similar to the position it took earlier in these proceedings with respect to the

declarations filed in support of the Joint Motion to Dismiss, the Government is of

the opinion that the supporting exhibits to Joint Motion to Dismiss, filed as Docket

Entry Nos. 452, 453, and 454, should be unsealed with limited redactions. The

Government has reviewed these exhibits and had concluded that, although the vast

majority of the exhibits appear to be publicly filed or otherwise reflect information

in the public domain, the Government would like the opportunity to make limited

redactions where necessary.     Accordingly, should the Court agree that these

documents may be unsealed, the Government requests it be given the opportunity to

provide the Court with redacted versions of Docket Entry Nos. 452, 453, and 454,

“to omit details within the scope of Rule 6(e)(2).” In re Krynicki, 983 F.2d at 76.

      B.     Docket Entry No. 456: Redacted Joint Motion to Dismiss and
             Memorandum in Support

      The Application seeks access to an unredacted copy of the Motion to Dismiss

that was filed in redacted form as Docket Entry No. 456. As explained above,

Defendant Skilling filed both the Motion to Dismiss and the memorandum in support

in their entirety in unredacted form, with the Fifth Circuit in connection with his

appeal. Because this document is publicly available, counsel for the Applicant has

authorized the Government to represent to this Court that the Applicant withdraws

her request for access to Docket Entry No. 456.
                                         25
  Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 26 of 34



       C.    Docket Entry No. 457: Redacted Declaration of Michael E. Tigar in
             Support of Defendants’ Joint Motion to Dismiss

       The Application seeks access to an unredacted copy of the Declaration of

Michael E. Tigar that was filed in redacted form as Docket Entry No. 457. As

explained above, the Government has reviewed the unredacted version of the Tigar

Declaration, filed as Docket Entry No. 444, and has concluded that the matters

discussed therein are part of the public record in this case. Accordingly, the

Government does not object to the unsealing of Docket Entry No. 444. Should the

Court agree that the unredacted version of the Tigar Declaration can be unsealed,

that decision would make this request moot.

       D.    Docket Entry No. 458: Sealed Document

       The Government neither filed this document nor requested that this document

be filed under seal. The Government has reviewed this document and has no

objection to its unsealing at this time given that this prosecution has concluded. The

Government notes that although the document does refer to certain individuals

related to the Enron investigation, it does not believe that any information contained

in the filing is protected by Rule 6(e). In addition, several of the individuals listed

therein pleaded guilty in related proceedings and others are publicly identified

elsewhere in the various pleadings filed with this Court and Fifth Circuit.

Accordingly, the Government does not object to the unsealing of Docket Entry No.

458.
                                          26
  Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 27 of 34



      E.     Docket Entry 491: Sealed Document

      As disclosed in various court filings, the document identified as the “Sealed

Document” filed as Docket Entry No. 491 is the Government’s Opposition to the

Joint Motion to Dismiss Based on Prosecutorial Misconduct. At the time the

Government filed this Opposition in unredacted form under seal, it also filed a

redacted version on the public docket. See Dkt. 493. The Government has reviewed

the Opposition in its entirety and, in view of the fact that much of the Opposition is

already publicly available in redacted form, and that the portions of the Opposition

that were previously redacted have been extensively discussed in various pleadings

filed with this Court and Fifth Circuit, the Government does not object to unsealing

the Government’s Opposition contained within Docket Entry No. 491.

      Because the Government does not believe any information contained in its

Opposition Brief is protected by Rule 6(e), it consents to the immediate unsealing of

pages 1 through 40 of Docket Entry No. 491. However, for the reasons discussed

below, the Government requests that the Court not immediately unseal the

remainder of Docket Entry No. 491 (specifically, those documents filed as Docket

Entry Nos. 491-1, 491-2, 491-3, and 491-4) until the Government: (a) has an

opportunity to make limited redactions from certain declarations and exhibits to

avoid the disclosure information protected by Rule 6(e), and (b) can obtain the

position of the authors of the declarations filed as exhibits to the Government’s


                                         27
  Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 28 of 34



Opposition as to whether they have any objection to the unsealing of those

declarations.

                1.   Docket Entry Nos. 491-1, 491-2, 491-3, and 491-4: Exhibits to
                     Sealed Document

      The Application describes its request with respect to Docket Entry No. 491 as

seeking access to the “Government’s Opposition, including all declarations and

exhibits.” As noted above, contemporaneous with the filing of its Opposition, the

Government submitted declarations or letters from several individuals alleged to

have been targets of government interference as well as a number of exhibits in

support of its motion. These documents were filed as Docket Entry Nos. 491-1, 491-

2, 491-3, and 491-4.

      With respect to the declarations and letters, the Government has reviewed

these documents and has concluded that there are limited references to information

protected by Rule 6(e). Accordingly, should the Court agree that these declarations

and letters may be unsealed, the Government requests that it be given the opportunity

to provide the Court with a redacted version of these documents “to omit details

within the scope of Rule 6(e)(2).” In re Krynicki, 983 F.2d at 76. Moreover, it

appears as though at least some of the authors of these declarations and letters

provided them to the Government with the understanding that they would be filed

under seal. Although the Government recognizes that the position of the authors of

these documents is not dispositive for purposes of the Court’s analysis as to whether
                                         28
   Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 29 of 34



unsealing is warranted, the Government respectfully requests the opportunity to seek

the position of the authors out of an abundance of caution. The Government has

already been in contact with several of these individuals, but is still awaiting

responses from others. Accordingly, should the Court agree that these declarations

and letters may be unsealed, contemporaneous with the provision of the redacted

versions of these documents, the Government will inform the Court if any authors

object to the unsealing of their declarations or letters.

      With respect to the exhibits filed in support of its motion, the Government has

reviewed these exhibits and had concluded that, although the vast majority of the

exhibits appear to be publicly filed or otherwise reflect information in the public

domain, the Government would like the opportunity to make limited redactions

where necessary to avoid the disclosure information protected by Rule 6(e).

Accordingly, should the Court agree that these exhibits may be unsealed, the

Government requests that it be given the opportunity to provide the Court with a

redacted version of these documents “to omit details within the scope of Rule

6(e)(2).” In re Krynicki, 983 F.2d at 76.

      F.     Docket Entry No. 493: Redacted Government’s Opposition

      The Application seeks access to an unredacted copy of the Government’s

Opposition to the Joint Motion to Dismiss Based on Prosecutorial Misconduct that

was filed in redacted form as Docket Entry No. 493. As explained above, the


                                            29
  Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 30 of 34



Government does not object to the unsealing of Docket Entry No. 491 which is the

unredacted version of the Government’s Opposition. Should the Court agree that

the unredacted version of this document can be unsealed, that decision would make

this request moot.

      G.    Docket Entry 504: Sealed Document

      As disclosed in various court filings, the document identified as the “Sealed

Document” filed as Docket Entry No. 504 is the Reply Memorandum in Support of

the Defendants’ Joint Motion to Dismiss, or for Alternative Relief, Based on

Prosecutorial Misconduct. Defendant Skilling filed a copy of this brief, in its

entirety in unredacted form, with the United States Court of Appeals for the Fifth

Circuit in support of his motion for bail pending appeal. See Appendix of Exhibits

filed by Appellant Jeffrey K. Skilling in Support of Motion for Bail Pending Appeal

(Exhibits 34-35), United States v. Jeffrey Skilling, No. 06-20885 (5th Cir. Nov. 20,

2006).

      The Government has notified counsel for the Applicant that reply brief

contained within Docket Entry No. 504 is publicly available and where it could

located and that, in light the publicly-available nature of this material, the

Government considered the portion of the request seeking the reply brief to be moot.

Counsel for the Applicant has authorized the Government to represent to this Court




                                        30
  Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 31 of 34



that the Applicant withdraws her request for access to the reply brief contained

within Docket Entry No. 504.

             1.     Docket Entry No. 504: Exhibits to Sealed Document

      The Application describes its request with respect to Docket Entry No. 504 as

seeking access to the “Defendant’s Reply Memorandum, including all additional

exhibits and supplemental declarations.” Those supporting exhibits and declarations

were filed as part of Docket Entry No. 504. Similar to the position it is taking with

respect to the declarations and exhibits filed in support of the Joint Motion to

Dismiss, the Government is of the opinion that the declarations and exhibits filed

along with the Reply Memorandum, should be unsealed with limited redactions.

The Government has reviewed these documents and has concluded that, although

these documents appear to be publicly filed or otherwise reflect information in the

public domain, the Government would like the opportunity to make limited

redactions where necessary.      Accordingly, should the Court agree that these

documents may be unsealed, the Government requests it be given the opportunity to

provide the Court with redacted versions of the declarations and exhibits filed as part

of Docket Entry No. 504 “to omit details within the scope of Rule 6(e)(2).” In re

Krynicki, 983 F.2d at 76.




                                          31
  Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 32 of 34



      H.     Docket Entry No. 561: Transcript of December 1, 2005 Evidentiary
             Hearing

      Defendant Skilling included a copy of this transcript as part of his record

excerpts filed with the Fifth Circuit contemporaneously with his opening brief. See

Record Excerpts filed by Appellant Jeffrey K Skilling, United States v. Jeffrey

Skilling, No. 06-20885 (5th Cir. Sept. 17, 2007).

      The Government has notified counsel for the Applicant that Docket Entry No.

561 is publicly available and where it could located and that, in light the publicly-

available nature of this material, the Government considered this request to be moot.

Counsel for the Applicant has authorized the Government to represent to this Court

that the Applicant withdraws her request for access to Docket Entry No. 561.

                                  CONCLUSION

      As explained above, with respect to those documents that have been publicly

filed by Defendant Skilling in connection with his Fifth Circuit appeal, the Applicant

has agreed to withdraw her request for access to these materials. As to the remaining

documents requested by the Applicant, the Government has reviewed the sealed

filings and, in light of the fact that the issues discussed therein have been made a

part of the public record in this and related proceedings, the Government agrees that

these additional materials can be unsealed in this case, subject to limited redactions

in order to protect material covered by Rule 6(e). To the extent that the Court no

longer has access to the copies of these documents that the Government previously
                                         32
  Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 33 of 34



submitted with proposed redactions, Government requests the opportunity to

provide the Court with new versions of these documents with limited redactions. To

the extent that the Court agrees with the above analysis, the Government is

submitting along with this response a proposed order for the Court’s consideration.



                                      Respectfully submitted,


                                      ROBERT ZINK
                                      ACTING CHIEF, FRAUD SECTION
                                      Criminal Division
                                      United States Department of Justice

                                      s/ Jeremy R. Sanders
                                      JEREMY R. SANDERS
                                      TRIAL ATTORNEY
                                      Fraud Section, Criminal Division
                                      U.S. Department of Justice
                                      1400 New York Avenue, N.W.
                                      Washington, D.C. 20005
                                      Tel: (202) 616-2650
                                      jeremy.sanders@usdoj.gov




                                        33
  Case 4:04-cr-00025 Document 1378 Filed on 02/05/19 in TXSD Page 34 of 34



                         CERTIFICATE OF SERVICE

      I hereby certify that, on February 5, 2019, I electronically filed the foregoing

motion with the Clerk of the Court using the ECF/CM system for filing and service

on all counsel of record. I further certify that, on February 5, 2019, I caused a copy

of the foregoing motion to be sent via Federal Express to Kevin Fulton, counsel for

Application Margot Cleveland, at the address below:

      Kevin Fulton
      The Fulton Law Group PLLC
      7676 Hillmont St. Suite 191
      Houston, Texas 77040



                                              s/ Jeremy R. Sanders
                                              Jeremy R. Sanders
                                              Trial Attorney
                                              Fraud Section, Criminal Division
                                              U.S. Department of Justice




                                         34
